Case 2:20-cv-01126-JDC-KK Document 14 Filed 02/23/21 Page 1 of 1 PageID #: 89




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                         LAKE CHARLES DIVISION


CARVETTA MYLES                                CASE NO. 2:20-CV-01126

VERSUS                                        JUDGE JAMES D. CAIN, JR.

SERVICE COMPANIES INC                         MAGISTRATE JUDGE KAY

                                   JUDGMENT

      Pursuant to the Memorandum Ruling of this date,

      IT IS ORDERED, ADJUDGED, AND DECREED that Defendant’s Partial

Motion to Dismiss Pursuant to Fed.R.Civ.P.12(B)(6) (Doc. 5) is hereby DENIED.

      THUS DONE AND SIGNED in Chambers on this 23rd day of February, 2021.



                      __________________________________
                              JAMES D. CAIN, JR.
                      UNITED STATES DISTRICT JUDGE
